Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 09/20/2021, 10/13/2021, 11/09/2021, 11/17/2021, 12/08/2021, 12/30/2021, 01/10/2022, 1/27/2022 and 02/09/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given from Parker Kuhl, Reg. No. 69,867, on 02/07/2022.

The following claims have been amended as follows:
Listing of Claims:

(Currently Amended) An electronic device, comprising: 
	a touch-sensitive display;

a memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
		receiving, via wireless communication, data representing a plurality of photos stored on an external device;
		concurrently displaying, on the touch-sensitive display, two or more photos in the plurality of photos;
		while concurrently displaying the two or more photos, detecting a contact directed to a first photo of the two or more photos that are displayed on the touch-sensitive display;
		in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, displaying a respective user interface object that is different from the first photo and corresponds to a process for setting the first photo as a background of a user interface that represents a clock face on the touch-sensitive display of the electronic device;
		while displaying the respective user interface object, receiving a first set of one or more inputs;
		in response to receiving the first set of one or more inputs, displaying an enlarged subportion of the first photo;
		while displaying the enlarged subportion of the first photo, detecting selection of the respective user interface object; and
		in response to detecting selection of the respective user interface object that was displayed in response to detecting the contact directed to the first photo of the two or more concurrently displayed photos, initiating a process to set the enlarged subportion of the first photo as a background of a user interface that represents a clock face on the touch-sensitive display of the electronic device, wherein the user interface that represents the clock face comprises:
			the background;
			a first user interface object indicating a time of day; and
a second user interface object indicating a date, wherein the second user interface object is overlaid on the background.

(Canceled)

(Previously Presented) The electronic device of claim 1, wherein the one or more programs further include instructions for:
in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, maintaining the display of the first photo in the plurality of photos.

(Canceled)

(Original) The electronic device of claim 1, wherein the electronic device is a wearable electronic device.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a touch-sensitive display, cause the electronic device to: 	
	receiving, via wireless communication, data representing a plurality of photos stored on an external device;
	concurrently displaying, on the touch-sensitive display, two or more photos in the plurality of photos;
	while concurrently displaying the two or more photos, detecting a contact directed to a first photo of the two or more photos that are displayed on the touch-sensitive display;
	in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, displaying a respective user interface object that is different from the first photo and corresponds to a process for 
	while displaying the respective user interface object, receiving a first set of one or more inputs;
		in response to receiving the first set of one or more inputs, displaying an enlarged subportion of the first photo;
		while displaying the enlarged subportion of the first photo, detecting selection of the respective user interface object; and
	in response to detecting selection of the respective user interface object that was displayed in response to detecting the contact directed to the first photo of the two or more concurrently displayed photos, initiating a process to set the enlarged subportion of the first photo as a background of a user interface that represents a clock face on the touch-sensitive display of the electronic device, wherein the user interface that represents the clock face comprises:
		the background;
		a first user interface object indicating a time of day; and
		a second user interface object indicating a date, wherein the second user interface object is overlaid on the background.

(Canceled)

(Previously Presented) The non-transitory computer-readable storage medium of claim 6, wherein the one or more programs further include instructions for:
in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, maintaining the display of the first photo in the plurality of photos.

(Canceled)

(Original) The non-transitory computer-readable storage medium of claim 6, wherein the electronic device is a wearable electronic device.

(Currently Amended) A method, comprising: 
	at an electronic device with a touch-sensitive display, wherein the touch-sensitive display:
		receiving, via wireless communication, data representing a plurality of photos stored on an external device;
		concurrently displaying, on the touch-sensitive display, two or more photos in the plurality of photos;
		while concurrently displaying the two or more photos, receiving a first set of one or more inputs;
		in response to receiving the first set of one or more inputs, displaying an enlarged subportion of the first photo;
		while displaying the enlarged subportion of the first photo, detecting a contact directed to a first photo of the two or more photos that are displayed on the touch-sensitive display;
		in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, displaying a respective user interface object that is different from the first photo and corresponds to a process for setting the first photo as a background of a user interface that represents a clock face on the touch-sensitive display of the electronic device;
		while displaying the respective user interface object, detecting selection of the respective user interface object; and
		in response to detecting selection of the respective user interface object that was displayed in response to detecting the contact directed to the first photo of the two or more concurrently displayed photos, initiating a process to set the enlarged subportion of the first photo as a background of a user interface that represents a clock face on the touch-sensitive display of the electronic device, wherein the user interface that represents the clock face comprises:
			the background;
			a first user interface object indicating a time of day; and
a second user interface object indicating a date, wherein the second user interface object is overlaid on the background.

(Canceled)

(Previously Presented) The method of claim 11, further comprising:
in response to detecting the contact directed to the first photo of the two or more photos that are displayed on the touch-sensitive display, maintaining the display of the first photo in the plurality of photos.

(Canceled)

(Original) The method of claim 11, wherein the electronic device is a wearable electronic device.

(Canceled)

(Canceled)

(Canceled)

(Previously Presented) The electronic device of claim 1, wherein the plurality of the photos wirelessly received from the external device represents a subset of photos that are designated by a user.

(Previously Presented) The non-transitory computer-readable storage medium of claim 6, wherein the plurality of the photos wirelessly received from the external device represents a subset of photos that are designated by a user.

(Previously Presented) The method of claim 11, wherein the plurality of the photos wirelessly received from the external device represents a subset of photos that are designated by a user.

(Previously Presented) The electronic device of claim 1, wherein the electronic device comprises a rotatable input mechanism and wherein the first set of one or more inputs includes movement of the rotatable input mechanism.

(Previously Presented) The non-transitory computer-readable storage medium of claim 6, wherein the electronic device comprises a rotatable input mechanism and wherein the first set of one or more inputs includes movement of the rotatable input mechanism.

(Previously Presented) The method of claim 11, wherein the electronic device comprises a rotatable input mechanism and wherein the first set of one or more inputs includes movement of the rotatable input mechanism.


Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 10, 11, 13, 15 and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
In addition to applicant remarks filed 01/12/2022, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 6 and 11 when taken in the context of the claim as a whole. Specifically, the combination wherein the user interface that represents the clock face comprises: the background; a first user interface object indicating a time of day; and
a second user interface object indicating a date, wherein the second user interface object is overlaid on the background.

.
	At best, the prior arts of record, specifically, Joo (US 2015/0067555) teaches, selecting an image from gallery which expanded and user select a menu item to set an selected image as wallpaper  ([0038, 0077; figs 5G-5I]); Katayama (2012/0032988) teaches, plural images are stored in external unit where user access images ([0038]);; None of the references expressly teach wherein the user interface that represents the clock face comprises: the background; a first user interface object indicating a time of day; and a second user interface object indicating a date, wherein the second user interface object is overlaid on the background.
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Thus, other independent claims 6 and 11 are allowed over the prior arts of the record.
Claims 3, 5, 8, 10, 13, 15 and 19-24 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143